659 F.2d 724
The DOW CHEMICAL COMPANY, a Delaware corporation, Plaintiff-Appellant,v.Douglas M. COSTLE, Administrator of the U. S. EnvironmentalProtection Agency, Defendant-Appellee.
No. 79-1491.
United States Court of Appeals,Sixth Circuit.
Aug. 17, 1981.

Appeal from the United States District Court, Eastern District of Michigan, James Harvey, Judge.
William C. Potter, Jr., Fischer, Franklin, Ford, Simon & Hogg, Detroit, Mich., R. L. Davis, Staff Counsel, Midland, Mich., for plaintiff-appellant.
James K. Robinson, U. S. Atty., Detroit, Mich., James W. Moorman, Jaques B. Gelin, Washington, D. C., David C. Shilton, Dept. of Justice, Washington, D. C., for defendant-appellee.
Before EDWARDS, Chief Judge, ENGEL, Circuit Judge and CELEBREZZE, Senior Circuit Judge.

ORDER

1
On receipt and consideration of an appeal by Appellant Dow Chemical Company from a judgment dismissing its complaint filed in the U. S. District Court for the Eastern District of Michigan seeking declaratory judgment and injunctive relief, or in the alternative, a writ of mandamus against Costle, Administrator of the E.P.A., and on review of the Opinion of District Judge James Harvey dated July 5, 1978, 480 F.Supp. 315, and the Judgment and Amended Judgment filed July 7 and July 12 respectively in the same year which dismissed said complaint for lack of jurisdiction, said Judgment of July 12, 1978 is hereby affirmed for the reasons set forth in the above-cited Opinion.  See Kennecott Copper Corp. v. Costle, 572 F.2d 1349, 1353 (9th Cir. 1978); see also Dow Chemical Co. v. U. S. EPA and Costle, 635 F.2d 559 (6th Cir. 1980), cert. denied, --- U.S. ----, 101 S.Ct. 3082, 69 L.Ed.2d 953 (1981).